DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent 10,617,534. 
Although the conflicting claims are not identical, they are not patentably distinct because the difference between the application claims and the patent claims lies in the fact that the patent claims include many more elements and are thus much more specific as shown below: 
Invention (16/837,627) (comparable elements)
Patent 10,617,534 

Claim 1 (implant; post; cage; first and second bore; radial slot; rod of installation instrument; retaining component)

Claims 2-3 (radial groove about exterior surface)

Claim 4 (pin)

Claim 5 (radial slot pivot)

Claim 6 (post is cylindrical with notch)

Claim 7 (kit with implant; post; cage; radial slot; retaining pin; instrument; handle; hollow shaft; rod; knob; sleeve; first member)

Claim 8 (dove-tail)

Claim 9 (second member)

Claim 10 (first pusher detained in outside groove)

Claim 11 (post with radial groove)

Claim 12 (radial groove)

Claim 13 (threaded bore, threaded rod first end)

Claim 14 (pivoting; notch)

Claims 16-19 (method of implanting implant, post, cage, radial slot, retaining component, instrument with first handle, hollow shaft; rod; knob; first and second member)


Claim 1



Claims 2-3


Claim 4

Claim 5

Claims 1, 6

Claim 7




Claim 8

Claim 8

Claim 9


Claim 10

Claims 7, 11-13

Claim 14


Claims 15-16

Claim 17


Thus, the invention of US patent 10,617,534, claims 1-17, respectively, are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 8, 11-16, 18 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Niemiec (US 20110276142).
With respect to claim 7, Niemiec discloses a kit for an interbody procedure, the kit comprising: an implant (10) comprising: a post (40) having an outer surface with a bore (42); a cage (14) having an upper side, a lower side, a first lateral side, a second lateral side, a nose, a rear (see fig. 1 below for all of these elements), and a radial slot (22) in the rear, the post disposed in the rear of the cage such that the cage is rotatable about the post and the bore of the post is accessible through the radial slot of the cage (see para. 33-34); and a retaining pin (70) received in the cage and in communication with the post to constrain the cage to a range of rotation about the post (see para. 36); and an installation instrument (100, see fig. 8d below, also see para. 54 with regards to the incorporated reference) comprising: a first handle (104) supporting a hollow shaft (64); a rod (42) extending through the hollow shaft and having a first end (44), a second end (opposite the first end), and a knob (80) on the second end, the first end of the rod configured to be received in the bore of the post through the slot in the rear of the cage, wherein manipulation of the knob engages and disengages the first end of the rod with and from the bore of the post (see para. 40 for detail regarding the installation instrument and para. 34 regarding the threaded connection between the installation instrument and the post); and a sleeve (88) extending about the hollow shaft and connected to a slidable first member (62) disposed in a first outside groove (74) of the hollow shaft, wherein rotation of the sleeve translates the first member (see para. 43-44), and wherein the position of the first member relative to the cage is configured to allow or inhibit the attached cage to rotate about the post (see para. 43-44).

    PNG
    media_image1.png
    646
    727
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    733
    1144
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    189
    831
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    844
    710
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    709
    510
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    573
    501
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    691
    518
    media_image7.png
    Greyscale

As for claim 8, Niemiec further discloses the kit of claim 7, wherein the slidable first member is detained in the first outside groove of the hollow shaft via a dove-tailed configuration (74, see para. 40 above).
As for claim 11, Niemiec further discloses the kit of claim 7, wherein: the post further comprises a radial groove (47) of a given length about is exterior surface (see fig. 1 above); and the retaining pin is in communication with the radial groove (see para. 36 above), wherein range of rotational movement of the cage relative to the post is controlled by the given length of the radial groove of the post (see para. 36 above).
As for claim 12, Niemiec further discloses the kit of claim 11, wherein the given length of the radial groove determines amount of cage angulation (see para. 36 above).
As for claim 13, Niemiec further discloses the kit of claim 7, wherein: the bore in the post is a threaded bore (42); and the first end of the rod is threaded (at 44); the radial slot provides access to the threaded bore of the post to allow the threaded first end of the rod of the installation instrument to attach to the threaded bore of the post (see para. 33-34 above).
As for claim 14, Niemiec further discloses the kit of claim 7, wherein the radial slot is configured to allow the cage to pivot to one side relative to the post when the post is connected to the first end of the rod of the installation instrument that extends through the radial slot (see para. 33-34 above and fig. 1 above).
As for claim 15, Niemiec further discloses the kit of claim 7, wherein the cage has a notch adjacent the rear that is configured to receive an angulation component of the installation instrument that controls angular position of the cage (see fig. 1 above and note that this structure is capable of performing this function).
With respect to claim 16, Niemiec  method of implanting an implant (10), the method comprising the steps of: providing an implant comprising: a post (40) having an outer surface with a bore (42, see fig. 1 above, para. 34 above); a cage (14) having an upper side, a lower side, a first lateral side, a second lateral side, a nose, a rear, (see fig. 1 above for all of those elements) and a radial slot (22) in the rear (see fig. 1 above), the post disposed in the rear of the cage such that the cage is rotatable about the post and the bore of the post is accessible through the radial slot of the cage (see fig. 1 above and also para. 33-34 above); and a retaining component (70) received in the cage and in communication with the post to constrain the cage to a range of rotation about the post (see para. 36); providing an installation instrument (see fig. 7 above)for implanting the implant, the instrument comprising: a first handle (104) supporting a hollow shaft (64, see fig. 6); a rod (42) extending through the hollow shaft and having a first end (44), a second end (opposite of 44), and a knob (80) on the second end, the first end of the rod configured to be received in the bore of the post through the radial slot in the rear of the cage (see para. 40 and 43-44), wherein manipulation of the knob engages or disengages the first end of the rod to and from the bore of the post (see para. 40, 43-44); and a sleeve (88) extending about the hollow shaft and connected to a slidable first member (62) disposed in a first outside groove (74) of the hollow shaft (see para. 40), wherein rotation of the sleeve translates the slidable first member to allow or inhibit the attached cage to rotate about the post and change its angular position; and steering the implant into a space using the installation instrument (see para. 43-44).
As for claim 18, Niemiec further discloses the method of claim 16, wherein: the post further comprises a radial groove (47) of a given length about is exterior surface (see fig. 1 above); and the retaining component is at least partially engaged with the radial groove (see para. 36), such that a range of rotational movement of the cage relative to the post is controlled by the given length of the radial groove of the post (see para. 36).
As for claim 19, Niemiec further discloses the method of claim 18, wherein the given length of the radial groove determines amount of cage angulation (see para. 36 above).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art (the closest relevant prior art being US 20100256760) because no references, or reasonable combination thereof, could be found which disclose, or suggest the implant including wherein the rear of the cage includes a first bore extending from the upper side towards the lower side, a second bore extending from the first lateral side into the first bore, and 
a radial slot providing access for the rod to attach to the hole in the post, wherein the post is inserted into the cage through the first bore such that the post is disposed in the rear of the cage and the cage is rotatable about the post; and a retaining component received in the second bore of the cage and configured to engage the post to constrain the cage to a range of rotation about the post, as set forth in claims 1-6.

The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the kit wherein the installation instrument further comprises a second member opposite the slidable first member, and wherein the position of the slidable first member relative to the second member allows rotation of the cage about the post, as set forth in claims 9 and 10.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the method further including wherein the installation instrument further comprises a second member opposite the slidable first member, and wherein the position of the slidable first member relative to the second member allows or prevents rotation of the cage about the post, as set forth in claim 17.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773